IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

JAMES O'DONNELL AND ANN                  NOT FINAL UNTIL TIME EXPIRES TO
O'DONNELL,                               FILE MOTION FOR REHEARING AND
                                         DISPOSITION THEREOF IF FILED
      Petitioners,
                                         CASE NO. 1D14-3964
v.

UNIVERSAL PROPERTY AND
CASUALTY COMPANY,

      Respondent.

___________________________/

Opinion filed September 19, 2014.

Petition for Writ of Certiorari -- Original Jurisdiction.

Gary A. Shipman and William E. Whitney, of Dunlap & Shipman, P.A., Santa Rosa
Beach, for Petitioners.

No appearance for Respondent.




PER CURIAM.

      The petition for writ of certiorari, filed on September 2, 2014, is denied.

WOLF, RAY, and OSTERHAUS, JJ., CONCUR.